Name: 2011/232/EU: Commission Decision of 11Ã April 2011 amending Decision 2000/367/EC establishing a classification system for resistance-to-fire performance for construction products, construction works and parts thereof (notified under document C(2011) 2417) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  construction and town planning;  building and public works;  technology and technical regulations;  consumption
 Date Published: 2011-04-12

 12.4.2011 EN Official Journal of the European Union L 97/49 COMMISSION DECISION of 11 April 2011 amending Decision 2000/367/EC establishing a classification system for resistance-to-fire performance for construction products, construction works and parts thereof (notified under document C(2011) 2417) (Text with EEA relevance) (2011/232/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 20(2) thereof, After consulting the Standing Committee on Construction, Whereas: (1) Commission Decision 2000/367/EC of 3 May 2000 implementing Council Directive 89/106/EEC as regards the classification of the resistance to fire performance of construction products, construction works and parts thereof (2) should be amended to take into account technical progress in the development of the relevant test methods and in order to include cavity barriers. (2) Decision 2000/367/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2000/367/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 April 2011. For the Commission Antonio TAJANI Vice-President (1) OJ L 40, 11.2.1989, p. 12. (2) OJ L 133, 6.6.2000, p. 26. ANNEX The Annex to Decision 2000/367/EC is amended as follows: (1) in Section 3 Products and systems for protecting load-bearing elements or parts of works, the classification table that relates to ceilings with no independent fire resistance is replaced by the following table: Applies to ceilings with no independent fire resistance Standard(s) EN 13501-2; prEN 13381-1 Classification: expressed in the same terms as the load-bearing element being protected Notes If also fulfilling the requirement with regard to the semi-natural  fire, the symbol sn  is added to the classification. (2) in Section 3 Products and systems for protecting load-bearing elements or parts of works, the classification table that relates to fire protective coatings, boards, renderings, claddings and screens is replaced by the following table: Applies to fire protective coatings, boards, renderings, claddings and screens Standard(s) EN 13501-2; prEN 13381-2 to 8 Classification: expressed in the same terms as the load-bearing element being protected Notes  (3) in Section 4 Non-load bearing elements or parts of works and products therefor, the classification table that relates to partitions (including those incorporating uninsulated portions) is replaced by the following table: Applies to partitions (including partitions incorporating uninsulated portions, and cavity barriers) Standard(s) EN13501-2; EN 1364-1 (1); EN 1992-1-2; EN 1993-1-2; EN 1994-1-2; EN 1995-1-2; EN 1996-1-2; EN 1999-1-2 Classification: - E 20 30 60 90 120 EI 15 20 30 45 60 90 120 180 240 EI-M 30 60 90 120 180 240 EW 20 30 60 90 120 Notes  (1) For cavity barriers this standard is complemented by EOTA TR 031.